              Case 1:19-cv-01752-DLB Document 13 Filed 04/21/20 Page 1 of 6



                                UNITED STATES DISTRICT COURT
                                    DISTRICT OF MARYLAND
         CHAMBERS OF                                                                  101 WEST LOMBARD STREET
    DEBORAH L. BOARDMAN                                                              BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                                (410) 962-7810
                                                                                            Fax: (410) 962-2577
                                                                                    MDD_DLBChambers@mdd.uscourts.gov




                                                          April 21, 2020


    LETTER TO COUNSEL

            RE:     Victoria R. v. Commissioner, Social Security Administration
                    Civil No. DLB-19-1752


    Dear Counsel:

            On June 17, 2019, Plaintiff Victoria R. petitioned this Court to review the Social Security
    Administration’s (“SSA’s”) final decision to deny her claim for Supplemental Security Income. ECF
    No. 1. I have considered the parties’ cross-motions for summary judgment. ECF No. 11 (“Pl.’s
    Mot.”), ECF No. 12 (“Def.’s Mot.”). I find that no hearing is necessary. See Loc. R. 105.6 (D. Md.
    2018). This Court must uphold the decision of the SSA if it is supported by substantial evidence and
    if the SSA employed proper legal standards. See 42 U.S.C. §§ 405(g), 1383(c)(3); Craig v. Chater, 76
    F.3d 585, 589 (4th Cir. 1996). Under that standard, I will deny both motions, reverse the
    Commissioner’s decision in part, and remand the case to the Commissioner for further consideration.
    This letter explains my rationale.

             After previous denials, Plaintiff filed this claim for benefits on September 12, 2016, alleging a
    disability onset date of April 30, 2016. Tr. 307-15. Her claim was denied initially and on
    reconsideration. Tr. 171-82, 183-94. A hearing was held on May 1, 2018, before an Administrative
    Law Judge (“ALJ”). Tr. 103-53. Following the hearing, the ALJ determined that Plaintiff was not
    disabled within the meaning of the Social Security Act during the relevant time frame. Tr. 196-219.
    The Appeals Council denied Plaintiff’s request for review, Tr. 1-9, so the ALJ’s decision constitutes
    the final, reviewable decision of the SSA.

            The ALJ found that Plaintiff suffered from the severe impairments of “major depressive
    disorder, recurrent, severe, with psychotic features; anxiety disorder; post-traumatic stress disorder
    (‘PTSD’); spine disorder; obesity; drug abuse disorder; and alcohol use disorder.” Tr. 202 . Despite
    these impairments, the ALJ determined that Plaintiff retained the residual functional capacity (“RFC”)
    to:

            perform light work as defined in 20 CFR 416.967(b) except she is limited to simple,
            routine, repetitive tasks not at a production rate pace, with only occasional interaction
            with supervisors and co-workers. She can never interact with the general public.
           Case 1:19-cv-01752-DLB Document 13 Filed 04/21/20 Page 2 of 6
Victoria R. v. Commissioner, Social Security Administration
Civil No. 19-1752-DLB
April 21, 2020
Page 2


Tr. 206. After considering the testimony of a vocational expert (“VE”), the ALJ determined that
Plaintiff could not perform her past relevant work as a cleaner, but that she could perform other jobs
existing in significant numbers in the national economy. Tr. 212-13. Therefore, the ALJ concluded
that Plaintiff was not disabled. Tr. 214.

        Plaintiff raises three primary arguments on appeal: (1) that the ALJ’s step-five finding is not
supported by substantial evidence because the ALJ’s hypothetical to the VE was flawed; (2) that the
ALJ improperly weighed the 2017 report from consultative examiner, Dr. Ansel; and (3) that the ALJ
impermissibly included “impressions” from the 2013 ALJ’s decision. Pl.’s Mot. 6-10. I agree that the
ALJ’s hypothetical was inadequate, and that remand is warranted. In remanding for further
explanation, I express no opinion as to whether the ALJ’s ultimate conclusion that Plaintiff is not
entitled to benefits is correct.

        Plaintiff’s challenge to the ALJ’s step-five analysis has four subparts: (1) that the RFC’s
limitation to “simple, routine repetitive tasks” precludes the reasoning level two jobs proffered by the
VE; (2) that the ALJ’s use of the undefined term “production rate pace” requires remand; (3) that the
RFC does not address Plaintiff’s moderate limitation in her ability to adapt and take care of herself;
and (4) that the ALJ cannot rely on the VE’s testimony as substantial evidence because the VE
misstated the specific vocational preparation (“SVP”) level for one of the three proffered jobs. Pl.’s
Mot. 6-8.

         I will first address Plaintiff’s successful argument. I agree that the ALJ included an RFC
limitation to tasks “not at a production rate pace” but did not explain what that term means. Tr. 206.
In Thomas v. Berryhill, 916 F.3d 307, 312 (4th Cir. 2019), the Fourth Circuit explained that the ALJ’s
failure to define “production rate or demand pace” frustrated appellate review. See also Perry v. Berryhill,
765 F. App’x 869, 872 (4th Cir. Mar. 8, 2019) (unpublished) (remanding for ALJ’s failure to define
“non-production oriented work setting”). Here, the ALJ’s hypothetical to the VE – and
accompanying RFC – included a limitation to tasks “not at a production rate pace,” Tr. 142, 206,
without further definition or explanation. The term “production rate pace” is similar to the terms
“production rate” and “demand pace” that the Fourth Circuit found frustrated appellate review in
Thomas. Therefore, remand is warranted to allow the ALJ to explain what “production pace work”
means in the context of Plaintiff’s claim. Without an explanation or definition of that term, I cannot
conduct a substantial evidence review.

         The Commissioner argues that remand is not warranted for many reasons: (1) even if the ALJ
erred, any error was harmless and Plaintiff has not identified any resulting prejudice; (2) “it is
reasonable to infer that both the VE and Plaintiff understood what was meant by ‘production pace’”
since Plaintiff did not object at the hearing and neither asked for further clarification; and (3) this
Court has previously confirmed that the phrase “production rate pace” has a “common
understanding.” Def.’s Mot. 11. The Commissioner also asserts that the Dictionary of Occupational
Titles (“DOT”) “use[s] a similar phrase ‘production rate pace’ when discussing its physical effects on
the exertion level of a job.” Id. at 6 n.6. These arguments are not persuasive.
           Case 1:19-cv-01752-DLB Document 13 Filed 04/21/20 Page 3 of 6
Victoria R. v. Commissioner, Social Security Administration
Civil No. 19-1752-DLB
April 21, 2020
Page 3

         First, if the relevant RFC terms are “not common enough for [the court] to know what they
mean without elaboration,” Thomas, 916 F.3d at 312, the Court is unable to decide whether the error
in failing to explain the terms was harmless. Second, even if “the VE’s testimony does not evince any
confusion about the terms of the hypothetical, the Court has an independent duty to determine if the
ALJ supported her findings with substantial evidence.” Geneva W. v. Comm’r, Soc. Sec. Admin, Civil No.
SAG-18-1812, WL 3254533, at *3 (D. Md. July 19, 2019) (citing 42 U.S.C. § 405(g)). Third, this Court
did uphold a similar RFC provision in Crocetti v. Commissioner, Social Security Administration, Civil No.
SAG-17-1122, 2018 U.S. Dist. LEXIS 95697 (D. Md. June 6, 2018). However, that case was decided
before Thomas. See id. at *5 (“No precedent, binding or otherwise, requires an additional definition to
be presented in order for a hypothetical containing the phrase ‘production rate pace’ to be
understandable to a VE.”). Pursuant to the Fourth Circuit’s decision in Thomas, 916 F.3d at 312, this
Court cannot determine whether the ALJ’s findings were supported by substantial evidence without
an explanation of the terms “production rate pace.” Lastly, although the phrase “production rate
pace” is used in an appendix to the DOT, a definition is not provided. See U.S. Dep’t of Labor,
Dictionary of Occupational Titles, App’x C (4th ed. 1991), 1991 WL 688702. Therefore, remand is
warranted to allow the ALJ to explain the RFC assessment and clarify the hypothetical to the VE.
Without a clarification or explanation, the Court is unable to conduct a substantial evidence review.

         Plaintiff’s remaining step-five arguments are less persuasive. First, Plaintiff’s assertion that
there is an apparent conflict between the ability to perform “simple, routine, repetitive tasks” and the
DOT’s reasoning level of two, Pl.’s Mot. 6-7, is erroneous. Plaintiff is correct that an ALJ is required
to address any conflicts or apparent conflicts between the VE’s testimony and the information
contained in the DOT. See Pearson v. Colvin, 810 F.3d 204, 208-10 (4th Cir. 2015); SSR 00-4p, 2000
WL 1898704, at *2 (S.S.A Dec. 4, 2000) (“At the hearings level, as part of the a djudicator’s duty to
fully develop the record, the adjudicator will inquire, on the record, as to whether or not there is such
consistency.”). Here, the VE identified three jobs in response to the ALJ’s hypothetical: routing clerk
(DOT code 222.687-022), router (DOT code 222.587-034), and marker (DOT code 209.587-034).
Tr. 145, 213. The ALJ asked whether the VE’s testimony was consistent with the DOT and the VE
affirmed. Tr. 148-49 (VE clarifying that her testimony regarding absenteeism, time off task, and
production rate was based on her professional experience because the DOT does not address those
factors). According to the DOT, all three jobs require a Reasoning Level of 2. U.S. Dep’t of Labor,
Dictionary of Occupational Titles §§ 222.587-034 (router and marker), 222.687-022 (4th ed. 1991). A
Reasoning Level of 2 requires the ability to “[a]pply commonsense understanding to carry out detailed
but uninvolved written or oral instructions” and “[d]eal with problems involvi ng a few concrete
variables in or from standardized situations.” Id. DOT, App’x C, 1991 WL 688702.

        There are two recent Fourth Circuit cases that discuss this issue. In Thomas, 916 F.3d at 313-
14, the Fourth Circuit found that an apparent conflict exists between a limitation to “short, simple
instructions” and a Reasoning Level of 2. In a more recent opinion, Lawrence v. Saul, 941 F.3d 140,
143 (4th Cir. 2019), the Court held that there is not an apparent conflict between “simple, routine
repetitive tasks of unskilled work” and a Reasoning Level of 2. In Lawrence, the Fourth Circuit
explained that, in Thomas, the RFC included a limitation to “short” instructions, and “‘[s]hort’ is
inconsistent with ‘detailed.’” Id. (quoting Pearson v. Colvin, 810 F.3d 204, 209 (4th Cir. 2015)) (“To
assess whether an apparent conflict exists, [the court] compare[s] the DOT’s ‘express language’ with
           Case 1:19-cv-01752-DLB Document 13 Filed 04/21/20 Page 4 of 6
Victoria R. v. Commissioner, Social Security Administration
Civil No. 19-1752-DLB
April 21, 2020
Page 4

the [VE]’s testimony.”). The Court clarified that the limitation to “simple” tasks [was] not inconsistent
with the ability to apply and understand “detailed but uninvolved . . . instructions.” Id.

         The facts in this case are similar to those in Lawrence. Here, the ALJ found that Plaintiff was
limited to “simple, routine, repetitive tasks,” which does not conflict with the Reasoning Level 2
requirement to “[a]pply commonsense understanding to carry out detailed but uninvolved written or
oral instructions.” Plaintiff attempts to differentiate her case from Lawrence by arguing that she should
have been limited to “short tasks.” Pl.’s Mot. 6. For support, she cites to the reports of the State
agency non-examining psychologists. Id. Both State agency psychologists opined that Plaintiff was
“[n]ot significantly limited” in her “ability to understand and remember very short and simple
instructions” and was “moderately limited” in her ability to understand and remember detailed
instructions. Tr. 179, 191. These opinions do not contradict the ALJ’s finding that Plainti ff could
perform “simple, routine, repetitive tasks” without further limiting her to “short tasks.” Contrary to
Plaintiff’s assertion that the ALJ “did not address these medical opinions,” Pl.’s Mot. 6, the ALJ gave
both State agency psychologists “great weight,” Tr. 211. As Lawrence makes clear, there was not an
apparent conflict between Plaintiff’s limitation to “simple, routine, and repetitive tasks” and the
Reasoning Level 2 jobs identified by the VE.

         Plaintiff also argues that the ALJ erred by failing to include an RFC limitation to accommodate
her moderate limitation in her ability to adapt or take care of herself. Pl.’s Mot. 7. For support, she
cites to Mascio v. Colvin, 780 F.3d 632, 638 (4th Cir. 2015). Id. at 8. Mascio instructs that, when an ALJ
finds that a claimant has a moderate limitation in the ability to concentrate, persist, or maintain pace,
she must include an RFC limitation to accommodate that limitation or provide an explanation why no
such limitation is required. Mascio does not address limitations in the ability to adapt or take care of
oneself. Plaintiff presents no other legal argument to show that the ALJ erred here. Plaintiff also
does not identify limitations that the ALJ should have included in her RFC because of her moderate
limitation in this functional area.

        Plaintiff’s last step-five argument fails because of harmless error. Plaintiff argues that the VE’s
testimony cannot be relied on as substantial evidence because the SVP level for one of the jobs was
misstated. Pl.’s Mot. 8. The DOT assigns an SVP time to each job listed. An “SVP 1” indicates that
a “[s]hort demonstration only” is needed to learn the job, and an “SVP 2” indicates that “[a]nything
beyond short demonstration up to and including 1 month” is needed to learn the job. An “SVP 1”
or “SVP 2” would be consistent with “unskilled work” under the Commissioner's regulations. See 20
C.F.R. § 416.968(a) (“Unskilled work is work which needs little or no judgment to do simple duties
that can be learned on the job in a short period of time . . . and a person can usually learn to do the
job in 30 days, and little specific vocational preparation and judgment are needed.”). The router
position has an SVP of 3. DOT § 222.587-034. However, even if the ALJ failed to resolve an apparent
conflict regarding the SVP level of the router position, the error was harmless because the other
identified occupations of routing clerk (with 40,661 jobs nationally) and marker (with 140,000 jobs
nationally), Tr. 145, 213, exist in significant numbers. See 42 U.S.C. § 423(d)(2)(A) (explaining that a
claimant is not disabled if she is able to engage in “work which exists in significant numbers either in
the region where [the claimant] lives or in several regions of the country”); 20 C.F.R. § 416.966(b)
(same); see also Lawler v. Astrue, Civil Action No. BPG-09-1614, 2011 WL 1485280, at *5 (D. Md. Apr.
19, 2011) (finding that where only 75-100 jobs existed in the region where plaintiff lived did “not
           Case 1:19-cv-01752-DLB Document 13 Filed 04/21/20 Page 5 of 6
Victoria R. v. Commissioner, Social Security Administration
Civil No. 19-1752-DLB
April 21, 2020
Page 5

undermine the ALJ’s conclusion that plaintiff [was] capable of performing work that exists in
significant numbers in the national economy.”) (citing Hicks v. Califano, 600 F.2d 1048, 1051 n.2 (4th
Cir. 1979) (declining to determine that 110 regional jobs would be an insignificant number)).

        Next, Plaintiff argues that the ALJ did not properly consider Dr. Ansel’s 2017 e xamination
and opinion, Pl.’s Mot. 8 (stating that “[t]he ALJ create[d] a medical opinion when none exist[ed]”),
and implies that the ALJ gave Dr. Ansel’s 2017 examination and opinion little weight because “they
were procured by counsel,” id. at 9. In response, the Commissioner argues that Plaintiff is “ask[ing]
this Court to reweigh the evidence.” Def.’s Mot. 17. I agree with the Commissioner. The ALJ
summarized Dr. Ansel’s 2017 examination and gave a thorough explanation for her finding that it was
internally inconsistent and inconsistent with the record, including an examination by Dr. Ansel less
than a year prior. Tr. 210. The ALJ noted that, in 2017, Dr. Ansel “assessed [Plaintiff] as intellectually
disabled and speculated that she may have always functioned at that level, given her limited education
and poor employment history.” Id. (citing Tr. 492-95). The ALJ also noted that, in 2016, Dr. Ansel
“assessed [Plaintiff] as of possibly average intelligence” and her results on the mini -mental exam were
“‘indicative of no cognitive impairment.’” Id. (quoting Tr. 405). The ALJ cited to mental health
examinations that “repeatedly noted [ ] an excellent fund of knowledge, with intact cognition and good
insight and judgment.” Tr. 210 (citing Tr. 445, 451, 500-01, 586-87). Additionally, the ALJ noted that
Plaintiff’s therapist “directed her to identify and apply for employment at least once monthly,” and
that Plaintiff “told Dr. Ansel [in 2017] that she was in special education classes,” but testified at the
hearing that she “never received any special education services in school.” Tr. 210. In sum, the re was
substantial evidence for the ALJ’s finding that Dr. Ansel’s 2017 opinion was “internally inconsistent,
as well as [ ] inconsistent with the record as a whole.” Tr. 212.

        Plaintiff’s claim that the ALJ gave Dr. Ansel’s 2017 opinion little weight because it was
procured by counsel has no merit. Plaintiff argues that “[c]ounsel should be permitted to provide a
more thorough supportable report,” Pl.’s Mot. 9, but has not shown that she was not permitted to
provide such a report. Indeed, the record includes the report, Tr. 492-98, and the ALJ considered the
report, Tr. 209-10, 212. Plaintiff states that “[t]he agency’s position seems to be that Dr. Ansel’s 2017
report and opinion are somehow tainted because they were procured by counsel,” Pl.’s Mot. 9, but
does not offer support for this assertion. The ALJ’s note that “the claimant was referred by her
representative,” Tr. 209, is a mere statement of fact and does not show that the ALJ considered the
report to be “tainted” as a result. As discussed, there was substantial evidence for the ALJ’s finding
that Dr. Ansel’s 2017 opinion was inconsistent with the record and he appropriately assigned it little
weight.

        Lastly, Plaintiff argues that the ALJ impermissibly “report[ed] the impressions of the previous
ALJ.” Pl.’s Mot. 9-10. She asserts that the reports and testimony referred to by the 2013 ALJ were
not included in the current record and therefore, they cannot be “independently verified,” and that
the SSA “cannot utilize unproffered evidence to deny [Plaintiff’s] current claim.” Id. Plaintiff’s
argument is without merit. The ALJ cited to the 2013 ALJ’s decision in her discussion of Dr. Ansel’s
2017 examination in which Plaintiff’s full-scale IQ was assessed to be 61 and Dr. Ansel opined that
she was “intellectually disabled” and “may have always functioned at that level.” Tr. 210. The ALJ
noted:
           Case 1:19-cv-01752-DLB Document 13 Filed 04/21/20 Page 6 of 6
Victoria R. v. Commissioner, Social Security Administration
Civil No. 19-1752-DLB
April 21, 2020
Page 6

       However, Judge Young [in 2013] noted extensive activities of daily living, including
       cleaning, cooking, washing dishes, sweeping, cleaning the bathroom, attending
       NA/AA meetings, and riding the bus. She demonstrated average fund of knowledge
       at two consultative evaluations and scored 29/30 on the mini-mental status evaluation.
       At one consultative State agency psychiatric evaluation, she was noted to be able to
       name the last two U.S. Presidents. At another consultative State agency psychiatric
       evaluation, she was able to spell the word “WORLD” forwards and backwards.

Tr. 210 (internal citations removed). As discussed, the ALJ cited to many pieces of evidence, in
addition to the 2013 ALJ’s decision, to demonstrate that Dr. Ansel’s December 2017 examination was
internally inconsistent and inconsistent with the record. Tr. 210. Therefore, the ALJ did not rely on
“unproffered evidence” in finding that Plaintiff was not disabled.

        For the reasons set forth herein, Plaintiff’s Motion for Summary Judgment, ECF No. 11 is
DENIED, and Defendant’s Motion for Summary Judgment, ECF No. 12, is DENIED. Pursuant to
sentence four of 42 U.S.C. § 405(g), the SSA’s judgment is REVERSED IN PART due to inadequate
analysis. The case is REMANDED for further proceedings in accordance with this opinion.

        Despite the informal nature of this letter, it should be flagged as an opinion. A separate order
follows.

                                                   Sincerely yours,

                                                               /s/

                                                   Deborah L. Boardman
                                                   United States Magistrate Judge
